Case 1:18-cr-00167-PLM ECF No. 1411, PageID.15693 Filed 05/24/21 Page 1 of 2




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                 Filed: May 24, 2021




Mr. Thomas Dorwin
U.S. District Court
for the Western District of Michigan at Marquette
202 W. Washington Street
P.O. Box 698
Marquette, MI 49855-0000

                     Re: Case No. 21-1003, USA v. Shamekia Liptrot
                         Originating Case No. 1:18-cr-00167-15

Dear Clerk,

   Enclosed is a copy of the mandate filed in this case.

                                                 Sincerely,

                                                 s/Gretchen S. Abruzzo, Case Manager for
                                                 Roy Ford, Case Manager
                                                 Direct Dial No. 513-564-7016

cc: Ms. Shamekia Liptrot
    Mr. Daniel T. McGraw
    Ms. Kate Zell

Enclosure
Case 1:18-cr-00167-PLM ECF No. 1411, PageID.15694 Filed 05/24/21 Page 2 of 2




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                           ________________

                                             No: 21-1003
                                           ________________

                                                                      Filed: May 24, 2021

UNITED STATES OF AMERICA

                Plaintiff - Appellee

v.

SHAMEKIA LIPTROT

                Defendant - Appellant



                                            MANDATE

     Pursuant to the court's disposition that was filed 04/30/2021 the mandate for this case hereby

issues today.



COSTS: None
